Title: Pennsylvania Assembly: Reply to the Governor, 20 January 1764
From: Pennsylvania Assembly
To: Penn, John


During the summer and early autumn of 1763 hostile Indians repeatedly attacked isolated settlements and farms on the Pennsylvania frontier, killing many whites, carrying others off into captivity, and driving the rest in terror from their homes to the relatively few garrisoned forts or the larger communities to the east. The small numbers of armed men authorized by the Assembly were quite inadequate to cope with the  raiding bands, and by the time cooler weather set in there were almost no settlers in the more exposed areas foolhardy enough to remain on their own lands.
The frontiersmen, both the refugees and those living in areas less vulnerable to attack, were vehemently critical of the seemingly do-nothing Assembly and violently hostile to the Indians—to all Indians, that is, not only those who had gone on the warpath but also the relatively small groups that had come sufficiently under the influence of white men, chiefly Quakers and Moravians, to settle down on nearby land and live as peaceable neighbors. Rumors spread around that some, at least, of these Indians were giving secret aid and comfort to more active tribesmen. It is impossible to say now how many of these reports, if any, were based on solid fact; the important point is that many white men believed them and concluded that the only sound policy was to remove all Indians from the areas under white control, either by evacuation or by death.
On October 21 the provincial commissioners reported to the Assembly that they believed the Moravians at Bethlehem had been secretly supplying a nearby body of Christianized Indians with arms and ammunition, which the Indians in turn had supposedly been bartering with “our Enemies on the Frontiers.” These “Moravian Indians” were also believed to have been “principally concerned” in a series of murders in Northampton County. The commissioners recommended that these Indians be removed to some place “where their Behaviour may be more closely observed.” The House thereupon resolved that those who were “willing and desirous, from their Attachment to the Government, or regard for their own Safety,” be invited to come down to some place the governor and Council should think “most safe and convenient for them,” and that the government would pay for the expense of their removal and support.
Some 127 Indians were thereupon moved to Philadelphia, arriving on November 11 in the company of a Moravian missionary, Rev. Bernhard Adam Grube. They encountered great hostility in the city. The first plan was to place them in the barracks, but a group of soldiers and their wives living there would have none of them and took up arms to hold them out. After standing around for five hours enduring insults from the populace as well as the soldiery, the Indians were taken to Province Island in the Delaware at the mouth of the Schuylkill River, on which stood several buildings normally used as a pesthouse, or quarantine hospital.
Since early in the century a small group of Indians had been living on the Penns’ Conestoga Manor near the borough of Lancaster. During the autumn of 1763 rumors had been spreading that they had been harboring at least one hostile Indian. In the first part of December some men from Paxton, farther up the Susquehanna, investigated at Conestoga and returned home with the report that they had seen several armed Indians there. That news was enough; early in the morning of December 14 about fifty armed riders burst into the little village, murdered the six Indians they found there, and burned down the cabins. Fourteen other Indians who lived at Conestoga were saved for the time being because they were away from home the night of the raid. When the news of this massacre reached Lancaster, the authorities rounded up the fourteen survivors and placed them in the workhouse, the strongest building in the borough, for safety. But the men from Paxton, who asserted later that one of these Indians was a murderer, descended upon Lancaster on December 27, broke down the doors of the workhouse, and dispatched all fourteen Indians, men, women, and children alike.

On December 21, two days after the Assembly had reconvened following an October adjournment, Governor Penn reported on a series of conferences he and his predecessor Hamilton had held with a group of friendly Indians living on the upper Susquehanna. They were “uneasy at their present Situation” and wished to come to live under the protection of the government. The Assembly would have to provide money, however, if it approved this proposal. In the same message Penn also reported on the massacre at Conestoga Manor on the 14th, done “without the least Reason or Provocation, in cool Blood,” and he told the House of the orders he had given the magistrates of the western counties “to exert themselves, and endeavour, by all possible Means, to discover and secure the Principals concerned in this outrageous Act.” He added that the survivors, then still lodged in the Lancaster workhouse, wanted to be transferred to Philadelphia or its neighborhood. The Assembly replied on the 24th with a brief message promising to provide funds to move both these groups of Indians to safety.
When the assemblymen reconvened in January after a brief recess, they and the governor exchanged messages about the killing of the Indians in the Lancaster workhouse on December 27, and the Assembly unanimously resolved to provide funds for whatever additional force the governor and provincial commissioners might require “to frustrate the further wicked Designs of the lawless Rioters.” As early as November 22 rumors had begun to circulate that the country people, “becoming embittered because the authorities are taking no adequate measures for defense,” were planning “to come to the city in droves and destroy everything in revenge.” Reports of a proposed march on the city increased, and after the events at Conestoga and Lancaster were known in Philadelphia it became clear that the major objective of such a march would be the killing of the Indians on Province Island. It seemed desirable, therefore, to get them away to some place of even greater safety.
While the governor and Council were concentrating on this problem, the Assembly undertook to deal with another aspect of the general situation: the trial of the murderers at Conestoga and Lancaster, when and if they should be identified and caught. Granted the state of public opinion in Lancaster County, it seemed unlikely that any jury there would be likely to convict them, however strong the evidence might be. A committee of three, including Franklin, was therefore appointed to bring in a bill for the trial of capital offenses committed between white men and women and Indians. The measure they introduced, January 4, provided that those accused of such crimes should be brought to Philadelphia and tried there. But this measure, so contrary to the principle of common law that a criminal trial should take place in the county where the crime was committed, “Occasion’d such a Clamour in the House and out-a-doors that the house thought proper to let it lye after the first reading untill the present unhappy Commotion and ferment should have time to subside.” The proposal was not revived.
The Indians on Province Island, alarmed for their own safety, petitioned the Assembly for a vessel large enough to take them all to England, but the governor and Council decided that a much more feasible plan was to send them to the protection of Sir William Johnson, superintendent of Indian affairs, on the Mohawk River in upper New York province. A detachment of Montgomery’s Regiment of Highlanders, then in Philadelphia, was planning to set off early on the morning of January 5 for New York City, and its commander generously agreed to escort the Indians as far as that city. Letters were at once dispatched to Johnson and General Gage informing them of this action and also to Lieutenant Governor Cadwallader Colden of New York and Governor William Franklin of New Jersey asking permission to send the Indians through their provinces.
William Franklin cooperated quickly, but when the Indians had reached Perth Amboy, January 11, ready to cross over to Staten Island and enter the province of New York, they were halted. Word came that when Colden consulted the New York Council, its members unanimously advised him to refuse permission for the Indians to travel through that jurisdiction. New Yorkers regarded the Indians living on the east side of the Susquehanna as “the most obnoxious” of any, Colden reported, “a Number of Rogues and Thieves, Runaways from the other Nations,” and not to be trusted. General Gage wrote Penn that under the circumstances he would arrange for some companies of the Royal American Regiment, who were about to march to Philadelphia, to escort the Indians back there. And so this group of displaced men, women, and children, numbering about 140 by now, were forced to retrace their steps. They reached Philadelphia on January 24 and this time were quartered in the barracks under guard of British regulars.

When Penn learned of Colden’s refusal to permit the Indians to travel through New York, he laid the situation before his councilors on January 16. Acting on their recommendation, he sent a message to the Assembly the same day, reporting what had happened and asking its opinion and advice as to how the government could most effectually give the Indians “that Protection and Security which, under their Circumstances, they have an undoubted Right to expect and claim from us.” The Assembly was prevented from conducting business from the afternoon of January 17 to the afternoon of the 19th by a “sudden Indisposition” of Speaker Norris, but when it did meet, a committee of four, including Franklin, was appointed to draft a reply. The message the committee prepared was sent to the governor on the 20th.
 
May it please your Honour,
January 20, 1764.
We have taken into our Consideration your Honour’s Message of the Sixteenth Instant, with the Letters therein referred to, and are pleased to find the Governor so heartily disposed to afford the Indians he mentions “that Protection and Security which, under their Circumstances, they have an undoubted Right to expect and claim from us.” We should be very glad, if it was in our Power, “to point out the Manner in which this can most effectually be done;” but as our “Opinion” must be founded on the Information we have received, we can only mention such Measures as appear to us at present to be most reasonable; submitting our Sentiments to the Judgment your Honour may form from any Intelligence you have since received, or any Circumstances that may hereafter happen.
We observe, with particular Pleasure, “the kind Part General Gage has taken in this Matter,” in protecting these Indians, and directing the Escort, on their Arrival in this City, to receive “such Orders as you shall judge proper to give them.”
As this humane and prudent Step of the General is equally calculated to secure these unhappy People, and preserve the internal Peace of this Province, while our own Troops are engaged in the Defence of our Frontiers, we shall be obliged to your Honour, if you will please to return his Excellency our Thanks for this generous and seasonable Act of Goodness.
The Indians, we apprehend, will be sufficiently protected by the Companies that compose this Escort, while they remain here. When these Companies march from hence, if there should appear to be the same Danger of any Outrage being committed against these Indians, that there seems to be at present, we are of Opinion, that it will be adviseable for your Honour to lodge them in some Place where they can be most easily and conveniently guarded by an armed Force, to be raised by your Honour for that Purpose.
It will be with the utmost Regret we shall see your Honour reduced to the Necessity of pursuing these Measures; but with an Abhorrence altogether inexpressible we should behold “these poor Creatures,” who, desirous of living in Friendship with us, as Proofs of this Disposition quitting a Settlement that made them suspected, and surrendering their Arms, have delivered themselves, their Wives and Children, into our Power, on the Faith of this Province, barbarously butchered by a Sett of Ruffians, whose audacious Cruelty is checked by no Sentiment of Humanity, and by no Regard to the Laws of their Country.
Such a Massacre we have Reason to expect from the Persons who perpetrated such shocking Barbarities in Lancaster County, and their Abettors, unless they are deterred by a vigorous Exertion of Power, which never can be more properly employed than in vindicating the Honour and Dignity of a Government, enforcing an Obedience to the Laws, and repressing the dangerous Insolence of tumultuous Insurgents, who, guided by a blind Rage, undertake by open Force to controul the Conduct of the Administration, and counteract the best concerted Measures for the general Good.
It will therefore be agreeable to us, that your Honour would be pleased to order the Sheriff and Coroner of Lancaster County, and the Magistrates of that Borough, to come down, and give you the best Information that can be obtained of the Persons concerned in these Violences; that they being discovered and apprehended, due Punishment may be inflicted on such daring Disturbers of the public Peace.
Signed by Order of the House,Isaac Norris, Speaker.
